Citation Nr: 0008504	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-13 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral retinal 
detachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the RO. 


FINDING OF FACT

The veteran's bilateral retinal detachment is not 
attributable to his period of active military service.


CONCLUSION OF LAW

Bilateral retinal detachment was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for bilateral retinal detachment.  He maintains that 
premonitory symptoms of that disorder were first manifested 
in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or 

disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

In the present case, the evidence shows that the veteran was 
seen in service with complaints of "flashes" in his right 
eye.  No retinal detachment was found in service, but he was 
warned in February 1971 about the possibility of detachment. 
After service, in 1978, he underwent surgery for bilateral 
retinal detachment, and there is a statement in the record 
from a private optometrist, Richard J. Glonek, O.D., which 
suggests that the veteran may have suffered a weakening or 
tearing of the retina during service which, in turn, could 
have led to later retinal detachment.  This evidence, taken 
together, is sufficient to establish that the veteran's claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Turning to the merits of the claim, the Board notes that the 
veteran was examined by VA in August 1997 for purposes of 
assessing the medical relationship, if any, between the 
"flashes" in service and subsequent, post-service retinal 
detachment.  Following the examination, and after reviewing 
the record (the record reflects that the entire file was 
supplied to the examiner for review), the examiner concluded, 
"I am unable to attribute symptoms of light flashes to 
causal relationship of retinal detachment which occurred 
seven years later."

The only other relevant opinion on the matter is the one by 
Dr. Glonek, who has suggested that retinal detachment may be 
attributable to the veteran's active service.  However, the 
Board finds Dr. Glonek's opinion less persuasive than the 
August 1997 VA opinion.  First, because much of his opinion 
is phrased in rather vague and speculative terms (he states 
that putting a patient with high myopia in combat situations 
"can" have serious deleterious effects on the visual 
system, and that the 

veteran's visual system "may" have been hampered by 
military duty).  And second, because, while it appears from 
the face of Dr. Glonek's opinion that he reviewed the 
veteran's service records, it is unclear whether his opinion 
was based on a thorough review of the file, including the 
records of post-service treatment.  Dr. Glonek makes no 
mention, for instance, of the report from a private 
optometrist, Bruce D. Burns, O.D., dated in April 1979, which 
indicates that the veteran was examined in March 1974-more 
than two years after service-with "apparently healthy 
eyes."  Nor does Dr. Glonek provide any substantive 
explanation for the fact that retinal detachment was not 
identified until several years after the veteran's release 
from active duty.

An opinion on service connection was also offered by a 
private physician, Leo D. Bores, M.D.   However, Dr. Bores' 
opinion is limited to myopia, and does not speak to the 
question of service connection for retinal detachment.  
Myopia is a condition for which VA compensation may not be 
paid.  See 38 C.F.R. § 4.9 (1999) ("refractive error of the 
eye . . . [is] not [a] disease[] or injur[y] in the meaning 
of applicable legislation for disability compensation 
purposes."); Dorland's Illustrated Medical Dictionary 1094 
(28th ed. 1994) (defining myopia as an "error of 
refraction . . . .").

The Board does not question the veteran's credibility in this 
matter.  However, the dispositive question here is one 
involving medical causation.  As a lay person, the veteran is 
not competent to offer opinions on those sorts of questions.  
The testimony and history he has provided have been 
considered, but the medical opinion evidence in favor of his 
claim is outweighed by the evidence against it.

In sum, the Board finds that of the two medical opinions in 
the record that speak to the etiology of the veteran's 
retinal detachment, the opinion from Dr. Glonek is less 
probative than that obtained from a VA examiner in August 
1997.  As the preponderance of the evidence is against the 
claim, the appeal must be denied.



ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


